     Case 8:20-cv-00301-GW-PJW Document 14 Filed 06/16/20 Page 1 of 1 Page ID #:48



 1
 2                                                                                     JS-6
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10    PAUL LEE,                                        )     CASE NO. SA CV 20-00301-GW (PJW)
                                                       )
11                          Plaintiff,                 )
                                                       )     J U D G M E N T
12                          v.                         )
                                                       )
13    CITY OF HUNTINGTON BEACH,                        )
      CALIFORNIA, et al.,                              )
14                                                     )
                                                       )
15                          Defendants.                )
                                                       )
16                                                     )
                                                       )
17
18           Pursuant to the Order Dismissing Action for Failure to
19    Prosecute,
20           JUDGMENT IS HEREBY entered dismissing the action without
21    prejudice.
22
             DATED:         June 16, 2020.
23
24
25                                                 HON. GEORGE H. WU
                                                   UNITED STATES DISTRICT JUDGE
26
27
28    C:\Users\javiergonzalez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\XBVQY598\JUDGMENT.wpd
